979 A.2d 766 (2009)
979 N.J. 766
John McDARBY and Irma McDarby, Plaintiffs-Respondents,
v.
MERCK & CO., INC., Defendant-Appellant.
A-40 September Term 2008, 62,856,
Supreme Court of New Jersey.
May 7, 2009.

ORDER
This matter having been duly considered and the Court having determined that in light of the decision of the United States Supreme Court in Wyeth v. Levine, ___ U.S. ___, 129 S.Ct. 1187, 173 L.Ed.2d 51 (2009), certification was improvidently granted;
It is ORDERED that the within appeal be and hereby is dismissed.